


Exhibit 10.1
AGREEMENT AND AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Agreement and Amendment No. 2 to Amended and Restated Credit Agreement
(this “Agreement”) dated as of July 27, 2012 (the “Effective Date”) is among
Forum Energy Technologies, Inc. (the “Borrower”), the Guarantors, the Lenders
(as defined below), the Issuing Lenders (as defined below), and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”).
RECITALS
A.    The Borrower, the Administrative Agent, the issuing lenders party thereto
from time to time (the “Issuing Lenders”), the lenders party thereto from time
to time (the “Lenders”) and Wells Fargo Bank, National Association, as the swing
line lender, are parties to that certain Amended and Restated Credit Agreement
dated as of October 4, 2011, as amended by that certain Amendment No. 1 to
Amended and Restated Credit Agreement dated as of March 27, 2012 (as so amended,
the “Credit Agreement”; the defined terms of which are used herein unless
otherwise defined herein).
B.    In order to reduce administrative and statutory audit costs and achieve
structural and operational efficiency, the Credit Parties intend to take certain
restructuring actions and make certain intercompany investments, including the
following: (i) TGH (UK) Ltd, a wholly owned Foreign Subsidiary, will change its
name to FET Global Holdings Limited and become a holding company for certain
Foreign Subsidiaries (“Foreign Holdco”), (ii) Forum International Holdings,
Inc., a Delaware corporation and a wholly owned Domestic Subsidiary, will be
converted into a Delaware limited liability company (after such conversion,
“FIHI”) and subsequent to such conversion FET Holdings, LLC will contribute 100%
of the Equity Interests issued by FIHI to Foreign Holdco (the “FIHI
Contribution”), (iii) FIHI, as a limited liability company, will be a
pass-through entity for tax purposes and therefore, subsequent to the FIHI
Contribution, FIHI will become a Foreign Subsidiary notwithstanding its
formation under Delaware law, and (iv) a Foreign Subsidiary formed under the
laws of Luxemburg (“Foreign Finance Sub”) will act as intercompany creditor to
other Foreign Subsidiaries for cash management purposes and the Borrower will
indirectly contribute that certain Amended and Restated Intercompany Note dated
as of October 4, 2011 made by certain Foreign Subsidiaries in favor of the
Borrower (the “Intercompany Note”) to the Foreign Finance Sub (the “Note
Contribution”).
C.    In order to effect the transactions described above and to efficiently
manage its foreign operations, the Borrower has requested that the Credit
Agreement be amended to (i) permit the FIHI Contribution, (ii) permit the Note
Contribution, (iii) increase the unsecured Debt basket under Section 6.1(q), and
(iv) permit Investments and Debt solely among Foreign Restricted Subsidiaries,
each as set forth below.
D.    The Borrower has also requested that the Administrative Agent and the
Lenders (i) release FIHI as Guarantor under the Guaranty, (ii) release all
assets of FIHI from the Liens granted to the Administrative Agent under the
Security Documents, (iii) release all Equity Interests issued by FIHI from the
Liens granted to the Administrative Agent under the Security Documents, (iv)
release the Intercompany Note from the Liens granted to the Administrative Agent
under the Security Documents, and (v) make certain other amendments to the
Credit Agreement, each as set forth below.



#4130479

--------------------------------------------------------------------------------




THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lenders, and the Lenders hereby agree as follows:
Section 1.Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.
Section 2.    Amendments to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Investment” in its entirety and replacing it with the following:
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, or purchase or other acquisition of any Debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
(b)    Section 1.1 of the Credit Agreement is hereby further amended by adding
the following new defined term to appear in alphabetical order therein:
“Amendment No. 2” means that certain Agreement and Amendment No. 2 dated as of
July 27, 2012 among the Borrower, the Guarantors, and the other parties hereto
which amends this Agreement.
(c)    Section 6.1 of the Credit Agreement is hereby amended by replacing clause
(d) found therein in its entirety with the following:
(d)    intercompany Debt incurred by any First Tier Foreign Restricted
Subsidiary and owing to the Borrower or to any Wholly-Owned Domestic Restricted
Subsidiary; provided that, (A) such Debt is evidenced by a note and (B) the
Administrative Agent shall have an Acceptable Security Interest in such note and
the receivable evidenced thereby; and (ii) intercompany Debt incurred by any
Foreign Restricted Subsidiary and owing to any other Foreign Restricted
Subsidiary;
(d)    Section 6.1 of the Credit Agreement is hereby amended by replacing clause
(i) found therein in its entirety with the following:

-2-
#4130479

--------------------------------------------------------------------------------




(i)    a guaranty of Debt so long as such underlying Debt is otherwise permitted
under this Section 6.1;
(e)    Section 6.1 of the Credit Agreement is hereby further amended by
replacing the amount “$35,000,000” found in clause (q) thereof with the amount
“$50,000,000”.
(f)    Section 6.3 of the Credit Agreement is hereby amended by replacing clause
(j) found therein in its entirety with the following:
(j)    (i) the FIHI Contribution (as defined in Amendment No. 2), (ii) the Note
Contribution (as defined in Amendment No. 2) and (iii) Investments made by any
Foreign Restricted Subsidiary in or to any other Foreign Restricted Subsidiary;
Section 3.    Representations and Warranties. Each Credit Party represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the representations and warranties contained
in the other Credit Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Effective Date as if made on
as and as of such date except to the extent that any such representation or
warranty which by its terms is made as of a specified date, in which case such
representation or warranty is true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of such specified date; (b) no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate, partnership, or limited liability company power, as
applicable, and authority of such Credit Party and have been duly authorized by
appropriate governing action and proceedings; (d) this Agreement constitutes the
legal, valid, and binding obligation of such Credit Party enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement; and (f) except as released pursuant to Section
7 below, the Liens under the Security Documents are valid and subsisting and
secure the Secured Obligations.
Section 4.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
receipt by the Administrative Agent of this Agreement duly executed by the
Borrower, the Guarantors, the Administrative Agent and the Majority Lenders.
Section 5.    Acknowledgments and Agreements.
(a)    Borrower acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with their terms and Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto.
(b)    Borrower, Administrative Agent, each Issuing Lender and each Lender does
hereby adopt, ratify, and confirm the Credit Agreement, as amended hereby, and
acknowledges and agrees that the Credit Agreement, as amended hereby, is and
remains in full force and effect, and, except as set forth in Section 7 below
with regard to FIHI, the Borrower and the Guarantors acknowledge and agree that
their respective liabilities and obligations under the Credit Agreement, as
amended hereby, and the Guaranty, are not impaired in any respect by this
Agreement.

-3-
#4130479

--------------------------------------------------------------------------------




(c)    From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean the Credit Agreement and such Credit
Documents as amended by this Agreement.
(d)    This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 6.    Reaffirmation of the Guaranty. Except as set forth in Section 7
below with regard to FIHI, each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement, the Notes or any of
the other Credit Documents.
Section 7.    Guaranty and Lien Releases. Effective as of date the FIHI
Contribution is made (a) the obligations of FIHI under the Guaranty and under
each other Credit Document are hereby released, terminated and no longer of any
force and effect (except for those obligations that expressly survive the
termination of the applicable Credit Document and release of any Lien created
thereby) and FIHI shall no longer be a “Guarantor” or a “Grantor” thereunder
(except as to those obligations that expressly survive the termination of the
applicable Credit Document and release of any Lien created thereby), and (b) all
assets of FIHI which constitute Collateral and all Equity Interests issued by
FIHI which constitute Collateral are hereby released from the Liens created
under the Security Documents. Effective as of the date the Note Contribution is
made, the Intercompany Note is released from the Liens created under the
Security Documents. The Administrative Agent shall, upon the reasonable request
of the Borrower and at the sole cost and expense of the Borrower, return the
original Intercompany Note and execute and deliver such UCC-3 termination
statements, releases of security interests and other instruments, in each case
in proper form of recording, as the Borrower shall reasonably request to
evidence the release expressly contemplated herein. It is understood and agreed
that the releases provided in this Section 7 (i) are expressly made conditioned
upon the occurrence of the FIHI Contribution and the Note Contribution (as
applicable), (ii) shall not release any Guarantor other than FIHI as expressly
provided above, and (iii) as to the Liens created under the Security Documents,
are partial releases only which are expressly limited to the assets described
above in this Section 7 and shall not release any other assets of any other
Credit Party from the Liens created under the Credit Documents.
Section 8.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.
Section 9.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 10.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

-4-
#4130479

--------------------------------------------------------------------------------




Section 11.    Governing Law. This Agreement shall be deemed a contract under,
and shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York, applicable to contracts made and to be performed
entirely within such state, including without regard to conflicts of laws
principles (other than Section 5-1401 and Section 5-1402 of the General
Obligations Law of the State of New York).
Section 12.    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE
ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
[The remainder of this page has been left blank intentionally.]



-5-
#4130479

--------------------------------------------------------------------------------




EXECUTED to be effective as of the date first above written.
BORROWER:
FORUM ENERGY TECHNOLOGIES, INC.
By: /s/ James W. Harris                    
Name:    James W. Harris
Title:        Senior Vice President and Chief Financial Officer




GUARANTORS:
AMC TORQUE SOLUTIONS, INC.
CANNON SERVICES, LLC
DAVIS-LYNCH, LLC
FET HOLDINGS, LLC
FORUM ENERGY SERVICES, INC.
FORUM INTERNATIONAL HOLDINGS, INC.
FORUM US, INC.
PHOINIX GLOBAL, LLC
SUBSEA SERVICES INTERNATIONAL, INC.
SVP PRODUCTS, INC.
TGH (US) INC.




By: /s/ James W. Harris                    
James W. Harris
Vice President




GLOBAL FLOW TECHNOLOGIES, INC.
Z EXPLORATIONS, INC.
Z RESOURCES, INC.
ZY-TECH GLOBAL INDUSTRIES, INC.


By: /s/ Harry Hernandez                
Name: Harry Hernandez
Title: Secretary









Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/LENDERS:


WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender, Issuing Lender, and Lender






By: /s/ Robert Corder                    
Name: Robert Corder
Title: Director





Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.
as an Issuing Lender, a Revolving Lender and a Term Lender
By: /s/ Thomas Okamoto                
Name: Thomas Okamoto
Title: Authorized Officer



Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as an Issuing Lender, a Revolving Lender and a Term Lender
By: /s/ Julie Castano                    
Name: Julie Castano
Title: Vice President





Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




CITIBANK, N.A.
as a Revolving Lender and a Term Lender
By: /s/ John F. Miller                    
Name: John F. Miller
Title: Attorney-in-Fact





Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Revolving Lender and
a Term Lender




By: /s/ Michael Getz                    
Name: Michael Getz
Title: Vice President




By: /s/ Erin Morrissey                    
Name: Erin Morrissey
Title: Director





Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




AMEGY BANK NATIONAL ASSOCIATION
as a Revolving Lender and a Term Lender
By: /s/ Brad Ellis                    
Name: Brad Ellis
Title: Senior Vice President







Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




HSBC BANK USA, N.A.
as a Revolving Lender and a Term Lender
By: /s/ Bruce Robinson                    
Name: Bruce Robinson
Title: Vice President







Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Revolving Lender and a Term Lender




By: /s/ Mikhail Feybusovich                
Name: Mikhail Feybusovich
Title: Director




By: /s/ Vipul Dhadda                    
Name: Vipul Dhadda
Title: Associate





Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479

--------------------------------------------------------------------------------




COMERICA BANK,
as a Revolving Lender and a Term Lender




By: /s/ David Balderach                
Name: David Balderach
Title: Senior Vice President







Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement
(Forum Energy Technologies, Inc.)
#4130479